111 S.E.2d 595 (1959)
251 N.C. 448
Edna Virginia JOHNSON
v.
Mytolene GRAYE.
No. 608.
Supreme Court of North Carolina.
December 16, 1959.
*597 J. Kenneth Lee, Greensboro, for plaintiff, appellant.
James B. Lovelace, High Point, for defendant, appellee.
BOBBITT, Justice.
Plaintiff's action was dismissed on the ground that it appears affirmatively, upon the record, admission and complaint, that it is barred by the statutes of limitation relating to slander and libel.
The gravamen of the cause of action alleged by plaintiff is defendant's alleged malicious interference with plaintiff's contractual relations with the High Point School Board. Plaintiff, in her complaint, does not use the words "slander," "libel" or "defamatory." She alleges the false statements of April 22, 1956, as overt acts to induce the High Point School Board to terminate plaintiff's contract and to refuse a renewal thereof.
Whether plaintiff could have based an action for slander or libel upon the alleged false statements of April 22, 1956, is beside the point. She did not elect to do so. The gist of her action is that defendant wrongfully and maliciously caused her to lose her employment; and the alleged false statements of April 22, 1956, are alleged as the means used by defendant to accomplish her unlawful design. Strollo v. Jersey Central Power & Light Co., 20 N.J.Misc. 217, 26 A.2d 559; Sheppard v. Coopers' Incorporated, 13 Misc.2d 862, 156 N.Y.S.2d 391. "If defamation is the means employed, the action is not one for libel or slander, but for the common-law wrong of malicious intereference with contractual rights. The means used do not change the nature of the cause of action." Chilton v. Oklahoma Tire & Supply Co., 180 Okl. 39, 67 P.2d 27, 28, and cases cited.
"A party to a contract, whether of employment or otherwise, has a right of action against a person who has procured a breach of such contract by the other party thereto otherwise than in the legitimate exercise of his own rights, and without justification." 30 Am.Jur., Interference, § 21. The essential elements of this tort are set forth by Parker, J., in Childress v. Abeles, 240 N.C. 667, 84 S.E.2d 176.
"It is generally held that the act of maliciously inducing a person not to enter into a contract with a third person, which he would otherwise have entered into, is actionable if damages result, although there is some authority to the contrary." 30 Am. Jur., Interference, § 38. The cases cited in support of the majority rule include Coleman v. Whisnant, 225 N.C. 494, 35 S.E.2d 647. Also, see Bohannon v. Wachovia Bank & Trust Co., 210 N.C. 679, 188 S.E. 390, and cases cited therein, and Annotation: "Liability for preventing one from making specific contract," 99 A. L.R. 12.
*598 Defendant's motion to dismiss does not undertake to specify wherein the complaint fails to allege facts sufficient to constitute a cause of action for malicious interference with plaintiff's contractual relations with the High Point School Board, the basis on which plaintiff seeks to recover. Nor does the judgment of dismissal so specify. Each contains the simple assertion that plaintiff's cause of action is for slander or libel.
In this novel procedural setting, the view most favorable to defendant is that the motion to dismiss, in respect of this feature of the case, should be treated as a demurrer to the complaint for failure to state facts sufficient to constitute a cause of action for malicious interference with plaintiff's contractual relations with the High Point School Board. Elam v. Barnes, 110 N.C. 73, 14 S.E. 621. When so considered, the following rules are apposite.
1. "The demurrer must distinctly specify the grounds of objection to the complaint, or it may be disregarded." G.S. § 1-128; Duke v. Campbell, 233 N.C. 262, 63 S.E.2d 555, and cases cited. The substantial reasons underlying this statutory provision are stated in Love v. Chatham County Commissioners, 64 N.C. 706, and in Elam v. Barnes, supra.
2. "When a demurrer is sustained, the action will be then dismissed only if the allegations of the complaint affirmatively disclose a defective cause of action, that is, that plaintiff has no cause of action against the defendant." East Carolina Lumber Co. v. Pamlico County, 250 N.C. 681, 685, 110 S.E.2d 278, 280, and cases cited.
3. "A demurrer to a defective statement of a good cause of action comes too late after answer." Davis v. Rhodes, 231 N.C. 71, 74, 56 S.E.2d 43, 45; McIntosh, North Carolina Practice and Procedure, § 443.
The court below should have overruled (disregarded) defendant's motion to dismiss on account of defendant's failure to specify wherein she contended the complaint failed to allege facts sufficient to constitute a cause of action for malicious interference with plaintiff's contractual relations with the High Point School Board. Indeed, the brief filed by defendant in this Court does not undertake to specify any deficiency in plaintiff's allegations in respect of such cause of action.
We are not disposed to examine the complaint critically with the view of determining whether plaintiff's statement of a good cause of action is in any respect defective. Indeed, if the allegations are defective in any particular, it would be of no avail to defendant in relation to her motion to dismiss. Suffice to say, the allegations of the complaint do not affirmatively disclose that plaintiff has no cause of action against defendant for malicious interference with her contractual relations with the High Point School Board; and, as to such cause of action, the three year statute of limitation is applicable. G.S. § 1-52, subd. 5.
For the reasons stated, the judgment dismissing plaintiff's action is reversed.
Reversed.